NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                _______________

                                      No. 19-3320
                                    _______________

                                MOMAR TALLA NDIR,
                                         Petitioner

                                             v.

              ATTORNEY GENERAL UNITED STATES OF AMERICA

                                    _______________

                               On Petition for Review of a
                      Decision of the Board of Immigration Appeals
                                     (A200-576-765)
                       Immigration Judge: Kuyomars Q. Golparvar
                                    _______________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                    June 15, 2020
                                  _______________

                     Before: CHAGARES, PORTER, and FISHER,
                                 Circuit Judges.

                                  (Filed: June 16, 2020)

                                     ______________

                                        OPINION
                                     ______________





 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PORTER, Circuit Judge.

       Momar Talla Ndir petitions for review of a final order of the Board of Immigration

Appeals (“BIA”) adopting and affirming an Immigration Judge’s (“IJ”) decision ordering

Ndir removed. We will deny in part and dismiss in part Ndir’s petition for review.

                                              I

       Ndir is a native and citizen of Senegal who arrived in the United States on a non-

immigrant visa in 2003 and became a lawful permanent resident in 2013. Then, in 2017,

Ndir pleaded guilty to one count of conspiracy to launder monetary instruments, in

violation of 18 U.S.C. § 1956(h), (a)(1), and one count of aggravated identity theft and

aiding and abetting, in violation of 18 U.S.C. § 1028A, (a)(1) and 18 U.S.C. § 2.

According to Ndir’s Presentence Investigation Report (“PSR”), Ndir’s crimes resulted in

$481,000 in total identifiable losses, and the money laundering scheme resulted in

$294,877.41 in fraudulent purchases associated with Ndir’s membership account at

Sam’s Club. Ndir was sentenced to forty-two months’ imprisonment.

       In 2018, Ndir was charged as removable because he was an aggravated felon

based on his money-laundering conviction. A conviction for money laundering under 18

U.S.C. § 1956 is an aggravated felony “if the amount of the funds exceeded $10,000[.]” 8

U.S.C. § 1101(a)(43)(D).

       During the removal proceedings, the Department of Homeland Security sought to

enter Ndir’s conviction record and PSR into evidence. Ndir objected to the admission of

the PSR and contested the reliability of its loss calculation. The IJ admitted the evidence.

The IJ then found Ndir removable.

                                             2
       The IJ granted a continuance, however, because Ndir was planning to marry a

United States citizen and then to file for adjustment of status. At a later hearing, Ndir

sought another continuance. The IJ denied Ndir’s request because Ndir’s fiancée was still

married, her divorce was not finalized, and Ndir had not completed an application for

protection from removal. Because Ndir’s previous conviction was a qualifying

aggravated felony under 8 U.S.C. § 1101(a)(43)(D), the IJ ordered Ndir removed to

Senegal.

       Ndir appealed to the BIA, which adopted and affirmed the IJ’s decision finding

Ndir removable and denying his request for a continuance. AR 3–4. Ndir timely

petitioned for review.

                                             II1

       Ndir raises three arguments in his petition for review.2 All are meritless. First,

Ndir contends that the IJ could not consider the PSR when calculating the loss associated

with his offense.3 When deciding whether the government proved by clear and

convincing evidence that the loss resulting from a crime exceeds $10,000, we use the

“circumstance-specific approach.” Singh v. Att’y Gen. of U.S., 677 F.3d 503, 512 (3d Cir.



1
  The BIA had jurisdiction under 8 C.F.R. §§ 1003.1(b)(3) and 1240.15. We have
jurisdiction under 8 U.S.C. § 1252(a)(1). We also have jurisdiction to consider our own
jurisdiction. See Borrome v. Att’y Gen. of U.S., 687 F.3d 150, 154 (3d Cir. 2012). Venue
is proper because the IJ conducted Ndir’s immigration hearing in York, Pennsylvania.
See 8 U.S.C. § 1252(b)(2).
2
  When the BIA adopts the IJ’s decision, “we review the decisions of both the IJ and the
BIA.” Shehu v. Att’y Gen. of U.S., 482 F.3d 652, 657 (3d Cir. 2007) (citation omitted).
3
  We review de novo Ndir’s first challenge. See Singh v. Att’y Gen. of U.S., 677 F.3d 503,
508 (3d Cir. 2012).
                                              3
2012). That approach allows us to consider “sentencing-related material[.]” Id. (citation

omitted). Thus, a PSR may be considered “so long as the petitioner has been given ‘a fair

opportunity’ to challenge the Government’s claim.” Fan Wang v. Att’y Gen. of U.S., 898
F.3d 341, 348–49 (3d Cir. 2018) (quoting Nijhawan v. Holder, 557 U.S. 29, 41 (2009)).

Ndir does not argue that he did not have a fair opportunity to challenge the government’s

loss calculation in his PSR. So the IJ could properly consider it.4

       Second, Ndir argues that the PSR’s loss calculation was unreliable.5 In particular,

Ndir contends that substantial evidence does not support the IJ’s conclusion that the

government proved by clear and convincing evidence that the loss from his crime

exceeded $10,000. He argues that the $481,000 loss amount does not represent the actual

loss and that the “loss amount is not separated out between the two counts of the

conviction.” Pet’r’s Br. 18. But the PSR notes that the fraudulent purchases associated

with Ndir’s Sam’s Club account totaled nearly $300,000. Ndir’s money-laundering

conviction is based on the fraudulent purchases from that account. See Administrative R.




4
  Ndir argues that precedent used the circumstance-specific approach to analyze fraud
under only 8 U.S.C. § 1101(a)(43)(M)(i) and not money laundering under
§ 1101(a)(43)(D). Given the similar definitions in (M)(i) and (D), we see no reason to use
a different standard for calculating loss amounts depending on the underlying offense of
conviction. Compare 8 U.S.C. § 1101(a)(43)(M)(i) (covering an offense that “involves
fraud or deceit in which the loss to the victim or victims exceeds $10,000”), with
§ 1101(a)(43)(D) (covering “an offense described in [18 U.S.C. § 1956] (relating to
laundering of monetary instruments) . . . if the amount of the funds exceeded $10,000”).
5
  Whether the government proved by clear and convincing evidence that the loss
exceeded $10,000 is a question of fact. See Nijhawan v. Holder, 557 U.S. 29, 33–34
(2009). We review questions of fact for substantial evidence. See Dia v. Ashcroft, 353
F.3d 228, 248–49 (3d Cir. 2003) (en banc).
                                              4
130. Thus, substantial evidence supported the IJ’s conclusion that clear and convincing

evidence showed that Ndir’s crime resulted in a loss exceeding $10,000.

       Third, Ndir argues that the IJ abused its discretion by not granting his request for a

continuance.6 Because Ndir is removable as an aggravated felon, we can review only

constitutional claims or questions of law. 8 U.S.C. § 1252(a)(2)(C)–(D). Ndir’s challenge

to the denial of a continuance does not raise a constitutional claim or question of law.

Thus, we lack jurisdiction over this claim. See Rachak v. Att’y Gen. of U.S., 734 F.3d
214, 217 (3d Cir. 2013).

                                      *       *      *

       For these reasons, we will deny in part and dismiss in part Ndir’s petition for

review.




6
 We review for abuse of discretion Ndir’s challenge to the IJ’s denial of a continuance.
See Khan v. Att’y Gen. of U.S., 448 F.3d 226, 233 (3d Cir. 2006).
                                              5